- Prepared by Imprima   UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofFebruary 2011 Golar LNG Limited (Translation of registrants name into English) Par-la-Ville Place, 14 Par-la-Ville Road, Hamilton, HM 08, Bermuda (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F Form 20-F [X] Form 40-F [] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [] No [X] If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- Item 1. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached as Exhibit 99.1 is a copy of the press release of Golar LNG Limited datedFebruary 1, 2011. Exhibit 99.1 Financial Calendar 2011 The financial calendar 2011 for Golar LNG Ltd. is as follows: 28 February 2011 - Preliminary fourth quarter and financial year 2010 results 31May 2011 - First quarter 2011 results 31 August 2011 - Second quarter 2011 results 30 November 2011 - Third quarter 2011 results Please be advised that the dates are subject to change. Golar LNG Ltd. 31 January 2011 This information is subject of the disclosure requirements acc. to §5-12 vphl (Norwegian Securities Trading Act) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Golar LNG Limited (Registrant) Date: February 1, 2011 By: /s/ Graham Robjohns Graham Robjohns Chief Financial Officer
